Case 2:19-cv-08442-JFW-SK Document 1-3 Filed 09/30/19 Page 1 of 3 Page ID #:53



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                EXHIBIT C
28
     365.498. - 00422245.DOCX                15                              2:19-cv-8442
     NOTICE OF REMOVAL TO THE UNITED STATES DISTRICT COURT FOR THE CENTRAL DISTRICT OF
     CALIFORNIA UNDER 28 USC §1441 AND 28 USC § 1332 (DIVERSITY OF CITIZENSHIP JURISDICTION);
                               DECLARATION OF DERRICK Y. CHU
                  -   '




                                      Case 2:19-cv-08442-JFW-SK Document 1-3 Filed 09/30/19 Page 2 of 3 Page ID #:54
                                                                                                                                                                                Mercedes-Benz Financial Services
                                                                                                        DEAL# 1 127432
                CALIFORNIA
                MOTOR VEHICLE LEASE AGREEMENT                                                                                                                                                   The First Class Lease"
                  JBJs,

                                                           01/20/2017                                                                           t/f Standard Lease                     Single Payment Lease
                The date of this lease is
                                                                                                                                                 if the Single Payment Lease box is checked above, "Monthly Payment", "Monthly
                The scheduled term of this lease is                                             months ("Lease Term").
                                                                                                                                                 Payments" or "First Monthly Payment" are replaced with the words "Single Lease
                The scheduled date this lease ends is
                                                                                      c.
                                                                                               ^                ("Lease End").                   Payment" throughout this lease and the word "Monthly" in section 6.j. below is deleted.




                Lessor (Dealer):                  LA MOTORS, LP
'               Address:                1801 S FIGUEROA ST                                                                                      ^0 New                QPre-owned         VIN                                                                                            .




                                       LOS ANGELES, CA 80015
                Lessee:                DANIEL HALTER PUB I EC 1(1
                Lessee:                it / A                                                                                                         Year             Make              Model               Body Style                         Odometer Reading
                Lessee's
                                       269 SOUTH BEVERLY PR #822 -
                Billing
                Address:               BEVERLY HILLS, LOS ANGELES, CA
                                        (Include County)
                                                                                                                                                 Primary Intended Use
                                       Address of principal garage location, if different from Lessee's Billing Address
                                       (no P.O. Box):                                                                                           )f/j' Personal              Business, Commercial, or Agricultural Purposes

                                                                                                                                                 If no box is checked, or if the Personal box is checked, you agree to use the vehicle
                                        (Include County)                                                                                         for personal, famiiy.or household purposes:                                    .           .                       .   ;
                Unless otherwise specified, "lease" refers to this Motor Vehicle Lease Agreement; "vehicle" refers to the vehicle described above; "you", "your", and "yours" refer to
                the Lessee and any Co-Lessee; "we", "us", and "our" refer to the Lessor and, after the lease is assigned, to DAIMLER TRUST, or its successors and assigns; "Assignee"
                refers to DAIMLER TRUST or its successors and assigns. The "Vehicle Turn-In Fee" is a fee to cover the cost of disposing of the vehicle, commonly referred to as a disposition
                fee. "Pre-owned" refers to used vehicles. You agree to lease the vehicle from us on the terms and conditions provided for in this iease. The terms and conditions
                contained in this lease are made on behalf of Lessor and Assignee.                                                                                                                                                                        -

                                                                                                        Consumer Leasing Act Disclosures

                      1. Amount Due at                             2. Monthly Payments                                                      3. Other Charges (not part of your Monthly Payment)                            4. Total of Payments
                         Lease Signing                               Your first Monthly Payment of $                                              a. Vehicle Turn-In Fee (if you do                                             (The amount you will
                         or Delivery                                                                                      , followed by                    not purchase the vehicle at                                          have paid by the
                                                                     is due on
                                                                                                                                                           Lease End)                           $       595 v 00                end of the lease)
                                                                                   payments of $                                     due
                             (Itemized below)*
                                                                     on the                   ofeach month. The total of your                     b.                                            $           |M
                      $
                                 1400.00                             Monthly Payments is 5r                                                       c. Total                                                                 £                    27370.00

                 * 5. Itemization of Amount Due at Lease Signing or Delivery                                                                6. Your monthly payment is determined as shown below:
                          a. Amount Due at Lease Signing or Delivery:                                                                            a. Gross Capitalized Qost: The agreed upon value of .the
                                 1. First Total Monthly Payment                                                                                        vehicle {{Sp-Oj      ,H > M)       } and any items you pay over
                                      (includes sales/use taxes)                                           $
                                                                                                                      7 25.00
                                                                                                                                                       the lease term (such as service contracts, insurance,

                                 2. Capitalized Cost Reduction                                           +$
                                                                                                                      114. 02                          and any outstanding prior credit or lease balance)                           $


                                 3. Acquisition Fee (if not capitalized) . .                             +$                  l/A                 b. Capitalized Cost Reduction: The amount of any
                                                                                                                                                          net trade-in allowance, rebate, noncash credit, or                                      1 1 J,      fih
                                 4. Sales/Use Taxes                                                      +$             16.98                          cash you pay that reduces the Gross Capitalized Cost - $                                   1 14 - L-a..
                                                                                                         +$
                                                                                                                             I /A
                                 5. Refundable Security Deposit                                                                                  c. Adjusted Capitalized Cost: The amount used
                                                                                                                      102.00                              in calculating your Base Monthly Payment                             =$           51132.28
                                 6. Registration/Titling Fees                                            + $


                                 7. License Fees                                                         +$           326.00                     d. Residual Value: The value of the vehicle at the
                                                                                                                                                    end of the lease used in calculating your Base
                                                                                                                                                                                                                                            31662.06
                                 8. Document Processing Fee                                                                                               Monthly Payment                                                      -$
                                    (not a government fee)                           : .                 +$
                                                                                                                        80.00
                                                                                                                                                 e. Depreciation and any amortized amounts:
                                 9. Electronic Filing Fee
                                                                                                                                                       The amount charged for the vehicle's decline in
                                      (not a government fee)                                            . +$            29-00
                                                                                                                                                       value through normal use and for other items
                               10. California Tire Fees                                                  +$                                               paid over the lease term                                             -i 19470.23'
                                          H /A                                                           +$                  if/A                f. Rent Charge: The amount charged in addition to
                                 11. _
                                          fi/A                                                                               l/A                       the Depreciation and any amortized amounts
                               12.                                                                       +$

                               13.
                                          i /A                                                           +$                  I/A                 g. Total of Base Monthly Payments: The Depreciation                                        24000 - 12
                                                                                                                                                          and any amortized amounts plus the Rent Charge . • \= $                                 : . *
                               14. Total        . .                                                ..    -$
                                                                                                                   1 400 .00
                                                                                                                                                 h. Lease Payments: The number of payments
                          b. How the Amount Due at Lease Signing or Delivery will be paid:                                                                in your lease                                                        4-
                                                                                                                                                                                                                                                36
                                 1. Net Trade-in Allowance                                                 $              0-00                                                                                                                   666-67
                                                                                                                                                 i.       Base Monthly Payment                                                 =$
                                 2. Rebates and Noncash Credits                                          +$                  ft /A                                                                                                                 58,33
                                                                                                                                                 j.       Monthly Sales/Use Taxes                                              +$
                                 3. Amount to be Paid in Cash                                            +$        1400-00
                                                                                                                                                               ft/A
                                 4.
                                      l/A                                                                +$
                                                                                                                             N/A                 k.                                                                                 $

                                 s: total .:..,.                                                                                                 [:> TotaiM6ni|jy:Paymeiit;/                                                        %


                      7. Early Termination. You may have to pay a substantial charge if you end this lease early. The charge may be up to several thousand dollars.
                            Hie actual charge will depend on when the lease is terminated. The earlier you end the lease, the greater this charge is likely to be.
    r                                                                                                                                                                                                                                              miles (Mileage
                      8. Excessive Wear and Use. You may be charged ^excessive wear based on our standards for normal use and for mileage in excess of-.
                            Allowance) for the term of this lease, at the rate of _I_I                               per mile.                                 .

                      9. Purchase option at End of LeaseJerm. You have an option to purchase the vehicle ("as is") at the end of the lease term for $
                                                                                                                                                                                                  31662. CIS                   ,
                            plus a Purchase Option Fee of $                   I.      - LHi                              > p|us a|| official fees and taxes. See the Purchase Option section on the back of this lease for more
                            information.         .    .        .

                  1 0. Other important Terms. See your lease documents for additional information on early termination, purchase options, maintenance responsibilities, warranties, late
                            and default charges, insurance, and any security interest, if applicable.

                 11. itemization of Gross Capitalized Cost                                                                                        14. Missing Records
                 Agreed upon value of vehicle as equipped at the time of                                                                          If you do not return the vehicle's maintenance booklets as provided in the
                 Lease signing                                                                             $
                                                                                                               50161-30
                                                                                                                                                  Maintenance sec|ip^f this lease, you will owe a missing records fee in the
                 Accessories and optional equipment Lessor agrees to                                                                             amount of $
                 add to the vehicle after lease signing:
                                            f
                           (Describe}jy                                                                  +$                 iXA                   15. New and Pre-owned Vehicle Warranty
                           (Describe) 8/ A                                                               + $                m                     if the vehicle is new, it is covered by a standard new vehicle warranty from the
                           (Describe! fl / A                                                                                Mil                   manufacturer.                                     .
                           (Describe! N / A                                                              +$       m                               If the vehicle is pre-owned, it is not covered by a warranty unless indicated by a
                           (Describe)   /A                                                               + $      m                               check in the corresponding box below:                                                                                     .
                           (Describe)                                                                    +$       MA                                           Remainder of standard new vehicle warranty from manufacturer
                 Total agreed upon value of vehicle:                                                     -it 50151.38
                                                                                                                                                               Pre-owned vehicle warranty from manufacturer
                 Other amounts included in the Gross Capitalized Cost:
                                                                                                                                                               Pre-owned warranty from other third-party provider
                           Acquisition Fee (if capitalized)                                             +*      1035.00
                           Sales/Use Tax                                                                 +$                MA                     We assign to you all rights we have under any of these warranties. You acknowledge
                           License Fees                                                                  +$                m                     that you have received a copy of the indicated warranties.

                           Registration/Titling Fees                                                     +$                MA                    We lease the vehicle to you "AS IS". EXCEPT AS EXPRESSLY PROVIDED
                           California Tire Fees                                                          + $               MA                    UNDER THIS LEASE, AND UNLESS PROHIBITED BY LAW, WE MAKE NO
                                                                                                                                                 WARRANTIES OR REPRESENTATIONS, EITHER EXPRESS OR IMPLIED, AS TO
                           Document Processing Fee (not a government fee) . . .                          +$                N/A
                                                                                                                                                 THE VEHICLE'S (OR ANY PART OR ACCESSORY THEREOF) CONDITION,
                           Outstanding Prior Credit or Lease Balance on Trade-in                                                                  MERCHANTABILITY, OR FITNESS FOR ANY PARTICULAR PURPOSE AND WE
                           Vehicle Included in Gross Capitalized Cost .                                  +$                if/A
                                                                                                                                                  MAKE NO OTHER REPRESENTATION OR WARRANTY WHATSOEVER.
                           Electronic Filing Fee (not a government fee)                                  +$                MA
                                                                                                                                                                                                                                                                                    *
                 Optional Products and Services:                                                                                                  16. Optional Insurance and Other Products
                           Credit Life Insurance Premium                                                 +$                l/A
                                                                                                                                                  You are not required to buy any of the optional insurance or other products listed
                           Credit Disability Insurance Premium                                           + $

                           Charge for Service Contract                                                   + $               1                      below to enter into this lease, and they are not a factor in our credit decision. These
                                                                                                                                                  insurance and other products will not be provided unless you are accepted by the

                           Charge for Maintenance Agreement                                              +$                171                    provider. By your initials below, you agree that you have received a notice of the
                                                                                                                                                  terms and cost of the insurance or product, and you want to obtain the insurance
                           (Describe! 1/ A.                                                              +$                m                      or product for the premium or charge shown. A portion of the premium or charge
                           (Describe! - 1/ A                                                             + $

                           (Describe) " N/A                                                              + $               1                      shown may be retained by the Lessor (Dealer). These coverages are not provided by
                                                                                                                                                  the Lessor. You must pursue all matters related to these coverages, including refunds,

                           (Describe!        H/A                                                         + $               I7A                    through the provider. The terms and conditions for these coverages are provided in a
                                                                                                                                                  separate contract, which you acknowledge that you have received and read.
                           (Describe)        ft /A                                                       +$                S /A
                                                                                                                                                  if the price of these coverages is also included in the Itemization of Gross
                 Other:
                                                                                                                                                  Capitalized Cost, it will be included in the Base Monthly Payments. If not, you have
                           (Describe).                                                                   +$
                                                                                                                                                  paid for the coverages in full upon signing this lease.
                           (Describe).                                                                   +$
                                                                                                                                                  Unless you receive written notification otherwise, credit life and credit disability
                  Total Gross Capitalized Cost                                                   ....=$
                                                                                                                                                  insurance end on the original due date of the last payment due under the lease.

                 12. Estimated Official Fees and Taxes
                                                                                                                                                          Credit Life Provider .
                The total estimated amount you yvill pay for official fees, license, title andjegis-
                tration "fees, and taxes over the term of your lease, whetber included wrin your ^                                                Initial Coverage $               N/A                            'em. $
                                                                                                                                                                                                                                                v -tm;
                 Monthly Payment or assessed otherwise is $                                   w4U/ ob                    . This" is an
                 estimate and the actual total of Official Fees and Taxes may be higher or lower
                                                                                                                                                                                                          N/A
                                                                                                                                                  Lessee/Co-Lessee Initials
                 than this estimate. The actual total of Official Fees and Taxes depends on the rates
                 in effect, the value of the vehicle and the garage location of the vehicle at the time                                                   Credit Disability Provider                                    N/A
                 the fees and taxes are assessed.                       .
                                                                                                                                                  Maximum Mo. Benefit $ N/A                                    Prem. $
                                                                                                                                                                                                                                                   l/A
                 13. Mileage Allowance
                 The odometer reading in the Vehicle Information section of this lease provides the                                               Lessee/Co-Lessee Initials
                                                                                                                                                                                                                I/A
                 number of miles existing on the vehicle when you entered this lease ("Existing
                 Miles"). Your Mileage Allowance provided in section 8 refers to miles driven during                                                      Service Agreement Provider
                                                                                                                                                                                                                        I/A
                 the Lease Term and does not include the Existing Miles.
                                                                                                                                                                           11/ A                           7
                                                                                                                                                  Coverage is for                        months or                        miles, whichever happens first.
                 If your Mileage Allowance in section 8 above is greater than                                  22 » 500
                 "Base Mileage Amount", you have chosen to purchase additional miles for your
                 Mileage Allowance determination. If you have purchased additional miles, then
                                                                                                                                                  Premium or charge $                               ^       Lessee/Co-Lessee Initials ^ ^
                at Lease End, except as provided below, you will be eligible for a credit or refund of                                                    Extended Warranty Provider                H/A
                             A         per mile for any unused additional miles between the Base Mileage
                Amount and your Mileage Allowance over the term of the lease. You will not receive                                                Coverage is for          l/A           months or_       I/A             miles, whichever happens first.
                 a refund if the vehicle is destroyed or stolen, you are in default, you purchase the
                                                                                                                                                                                                                                                              N/A
                vehicle, or the refund is less than $1.                                                                         -                 Premium or charge           m                           _ Lessee/Co-Lessee Initials

                                                                                                                      \ififs;

                                                          YEAR         MAKE
                  DESCRIPTION                                                                                                               Gross agreed upon value of trade-in vehicle                                                 $
                  OF TRADE-IN                             /A          l/A
                                                                                                                                            Outstanding prior credit or lease balance on trade-in                                   - $
    4             MODEL

                      l/A                                                                                                                   Net trade-in allowance (if less than -0-, enter -0-) . .                      ... =$

                THIS BOX IS FOR USE BY LESSOR (DEALER) AND YOU TO MEMORIALIZE TRADE-IN, TURN-IN OR OTHER INDIVIDUALIZED AGREEMENTS. IF NONE, ENTER "NONE" OR "N/A".
                ASSIGNEE SHALL NOT BE OBLIGATED FOR AGREEMENTS DISCLOSED HERE.

                          This lease is subject to                                                                                                                        vs ot        execution.
                                                                                             flirts pprova
                                                                                                           i mm in i
                          Otherwise, this lease sha                                                    d lessee shal   an                                                 turn the vehicle to the



    ;




                You have a right to return the vehicle and receive a refund of any payments made if the credit application is not approved, unless nonapproval results from an
                incomplete application or from incorrect information provided by you.

                                                                                                                 THERE IS NO COOLING OFF PERIOD
                  California law does not provide for a "cooling off or other cancellation period for vehicle leases. Therefore, you cannot later cancel this lease simply because
                  you change your mind, decided the vehicle costs too much, or wish you had acquired a different vehicle. You may cancel this lease only with the agreement
                  of the Lessor or for legal cause, such as fraud.


                                                                                                                                           *mUE

                                                                                                                                                  GUARANTY
                  NOTICE TO LESSEE: ( 1 ) DO NOT SIGN THIS LEASE BEFORE YOU
                                                                                                                                                  The Guararitor(s) named below absolutely and unconditionally guarantee(s) payment
                  READ IT OR IF IT CONTAINS ANY BLANK SPACES TO BE FILLED
                                                                                                                                                  of all amounts owed under this lease. This means if the lessee(s) fail(s) to pay any
                  IN; (2) YOU ARE ENTITLED TO A COMPLETELY FILLED IN COPY
                                                                                                                                                  money owed, guarantor(s) will pay it. All Guarantor(s) shall be jointly and severally
                  OF THIS LEASE; (3) WARNING - UNLESS A CHARGE IS INCLUDED                                                                        liable and agree that this guaranty shall not be affected by any changes to this lease.                                           .
                  IN THIS LEASE FOR PUBLIC LIABILITY OR PROPERTY DAMAGE                                                                           Guarantor(s) also agree to be liable for ail fees and costs, including attorneys' fees,
                  INSURANCE, PAYMENT FOR THAT COVERAGE IS NOT PROVIDED                                                                            that the Lessor incurs in enforcing this lease or guaranty.                                                                   .       .
                  BY THIS LEASE.                                                                                                                  Guarantor(s) has/have received a completed copy of this lease and guaranty at the
                                                                                                                                                  time of signing.
                 LESSEE
                 By sighing below,you ackriowfedgelftat: *                                                     \            ]                         V    -   - \

                                                                                                                                                       Guarantor '                                              Guarantor
                      • This lease is completely filled out;

                      • You have read this entire lease carefully and agree to all of                                                                  Print Na me                                              Print Name
                        its terms, INCLUDING THE IMPORTANT ARBITRATION DIS
                        CLOSURES ON THE BACK OF THIS LEASE;                                                                                            Address                                                  Address

                      • You have received a completed copy of this lease; and the
                           Lessor may assign ail right, title, and interest in this lease,                                                             Address                                                  Address
                           vehicle and Guaranty to anyone.
                                                                                                                                                  LESSOR SIGNATURE AND ASSIGNMENT
                      Lessee                                                         Lessee                                                       By signing below, the Lessor accepts the terms and conditions of this lease. Lessor
                                                                                                                                                  assigns all right, title and interest to this lease, vehicle and Guaranty to Daimler Trust,
                      By                                                             By                                                           subject to the terms and conditions of Lessor's agreement(s) with Mercedes-Benz
                                                                                                                                                  Financial Services USA LLC.                                     ...
                                                                                     Title
                      652 13539
                      Driver's License Number/State                                  Driver's License Number/State                                        Lessor                                               Title


                                                                       NOTICE: SEE REVERSE SIDE FOR ADDITIONAL TERMS AND CONDITIONS OF THIS LEASE.

                ALL TERMS AND CONDITIONS ON THE FRONT AND BACK OF THIS LEASE, INCLUDING THE ARBITRATION DISCLOSURES, ARE A PART OF THIS LEASE.

                                                                                                                      AUTO PAY DEBIT AUTHORIZATION

                Effective on the same date as my lease agreement (the "Agreement"), I (hereafter "I", "me" or "my") hereby authorize Mercedes-Benz Financial Services USA LLC and its successors
                or assigns ("MBFS") to initiate recurring Electronic Funds Transfers ("EFT") from the account with the financial institution listed below. The amount of each such EFT will be equal to
                my regularly scheduled payment due under the Agreement. I acknowledge and agree that the amount of my regularly scheduled payment may increase as provided in the Agreement.
            -   In the event my regulariy scheduled payment due under the Agreement increases by an amount not exceeding $ 100, 1 hereby authorize MBFS to increase the amount of the EFT(s)
                covered by this authorization without providing me notice of such increase. In the event my regulariy scheduled payment increases by more than $100, 1 hereby authorize MBFS to
                increase the amount of the EFT(s) covered by this authorization after providing me written notice of such increase. I hereby direct the financial institution identified below to honor
    ,           any such increase in EFT(s) from my account. I represent that the bank account information provided below is for an account located in the United States, and in the event the account
        .       is not under my sole ownership, i am authorized to initiate such debit entries from the account. I further agree to provide all banking information requested below, or to deliver
    '           a voided check, along with this authorization, drawn on the financial institution identified below. I understand that any financial information provided herein shall be deemed a part
                of this authorization. I may cancel this authorization by one of the following methods: (a) sending a written cancellation request by regular mail to MBFS Client Care Center- Auto Pay
    ;           Department, P.O. Box 685, Roanoke, TX 76262, or by overnight mail to MBFS Client Care Center- Auto Pay Department, 13650 Heritage Parkway, Fort Worth, TX 76177; (b) sending
                an email requesting cancellation addressed to: autopaycancel@daimler.com; (c) sending a cancellation request by facsimile to (800) 283-9632; (d) enrolling as a registered user at
                 MBFS.com and canceling as provided in that website; or (e) providing verbal notice of cancellation by calling (800) 654-6222. This authorization wiil remain in full force and effect
                until I cancel it by a method listed herein, MBFS cancels it in writing, or all Agreement obligations are satisfied. If a payment is due on a bank holiday or a weekend, it wiil be deducted
                from my account on the next business day. A payment wiil be deducted on each scheduled due date.

                 Financial Institution Name                                                                                                Name(s) on Bank Account



    :           Bank Pouting Number                                                                                  Account Type (Check One)                             Bank Account Number

                                                                                                                                Checking              Savings

                 Bank Account Owner/Authorized Signer's Signature




                 X



                84-001-5040 CA (08/16)                                                 MBFS - ORIGINAL                      CUSTOMER -BLUE                             DEALER - YELLOW                   FILING - GREEN
                                                                                                                                                                  : . *




            Caseand
       Operation 2:19-cv-08442-JFW-SK
                    Maintenance                                             Document 1-3 Filed
                                                                                           End 09/30/19    Page 3 of 3 Page ID #:55
                                                                                                of Lease (continued)
     17. Maintenance                                                                                      filed by or against you, or you dissolve active business affairs; (7) the vehicle is
     You agree to maintain, service and repair the vehicle according to the manufacturer's                seized, or levied upon by any government or legal process; (8) the vehicle is

     recommendations and any applicable warranty with genuine Mercedes-Benz replace                       destroyed, abandoned, stolen or damaged beyond repair; (9) your driver's license
     ment parts and approved replacement tires. You will keep the vehicle in good operating               expires or is suspended, revoked, or canceled; or (10) anything else happens that
     condition and return the maintenance booklets with the vehicle. You agree to comply with             we reasonably believe in good faith endangers the vehicle or your ability to pay.
     all vehicle recall notices. You agree to pay for all operating costs including, but not           c. Remedies for Default. If you are in default, you will owe your Early Termination
     limited to gas, oil, inspection and certification fees, fines, towing, and replacement               Liability provided in section 23.a. and we may take any or all of the following actions:
     tires. Lessor will not provide maintenance services unless you agree at your option to               (1) terminate this lease and your rights to the vehicle; (2) take possession of the
     buy a separate maintenance agreement.                                                                vehicle without prior demand, unless notice or demand is required by law; (3) take
                                                                                                          reasonable action to prevent the default or our loss; (4) require you to return the
     18. Prohibited Uses of Vehicle                                                                       vehicle and any related records; (5) make a claim for insurance or service contract
     You agree not to use or allow anyone else to use the vehicle: (a) in a way that violates             benefits or refunds available on your default and apply such amount to the amount
    the law or the terms of your insurance policy or that causes cancellation or suspension               you owe; or (6) use any remedy we have at law or in equity. You agree to reimburse
     of any applicable warranty; and (b) to transport goods or people for pay. You also agree             us for any amounts we choose to pay under this lease that you are required to pay,
     not to take the vehicle outside the United States; however, you may take the vehicle to              including amounts we pay to cover your default or enforce our right to the vehicle.
     Canada or Mexico for 30 days or less.                                                                You agree that in the event we hire an attorney to collect any amount due or
                                                                                                          enforce any right or remedy under this Lease, you shall pay our attorney fees and
     In addition, you agree not to use or allow anyone else to use the vehicle for more than
                                                                                                          court costs.
    30 days outside the state where you first registered it or recorded the title unless
    you first have our written consent.                                                                    If we take possession of the vehicle as provided in section 23.C.2, we may take any per
                                                                                                          sonal property in the vehicle. We will hold the personal property for you for 20 days. If
    You will not change or modify the vehicle's body or interior in any way unless you first
                                                                                                          you do not pick up the property within that time, we may dispose of it in any manner.
    get our written consent. If you add parts to the vehicle that cannot be removed
    without harming the vehicle's usefulness or value, you understand that these parts                 24. Interest on Unpaid Amounts
    become our property. We may inspect the vehicle at any reasonable time.
                                                                                                       You understand and agree that upon termination of this lease for any reason, if you do
    You will not assign or sublease any interest in the vehicle or this lease. You will                not pay us any amount you owe us upon our demand, you will owe us, in addition to the
    keep the vehicle and lease free from all liens.                                                    amount unpaid, interest on such amount at the annual rate of 6% (or such lesser maxi
    You agree that you and anyone else that uses the vehicle are liable for any injury,                mum rate as applicable law permits).

    death, or damage arising out of the use of the motor vehicle, and that we are not liable
    for any such injury, death or damage.                                                                Additional Information
                                                                                                       25. Assignment and True Lease
       Insurance
                                                                                                       You understand that this is a true lease and that you do not have equity or other owner
     19. Vehicle insurance                                                                             ship rights in the vehicle unless you purchase it from us. You may not assign, sell,
    You agree to provide primary insurance coverage as indicated below during the lease                sublease or arrange an assumption of your interests or rights under this lease or in the
    and until the vehicle is returned: (a) liability insurance with limits of not less than            vehicle without our written permission. You understand that we may assign our rights

    $100,000 per person for bodily injury, $300,000 per accident for bodily injury and                 and obligations under this lease at anytime or to anyone, including Daimler Trust, with

    $50,000 per accident for property damage; (b) collision insurance for the actual value             out first notifying you. You agree and grant us permission to provide information about
    of vehicle and with a deductible no higher than $2,500; (c) comprehensive fire and                 you, the vehicle or this lease to our affiliates at any time, subject to the terms of the
    theft insurance for the actual value of vehicle and with a deductible no higher than               Assignee's Privacy Policy. Lessor and its employees are not agents of Assignee and have
    $2,500; and (d) uninsured motorist coverage as required by law in the state where the              no authority to obligate Assignee. Mercedes-Benz Financial Services USA LLC ("MBPS"),

    vehicle is registered. You may obtain insurance from an insurer of your choice which is            as the servicing agent for Daimler Trust, has the power to act on Daimler Trust's behalf

    reasonably acceptable to us. The insurance policy must name Assignee as additional                to administer, enforce and defend this lease. You agree to pay all amounts due under

    insured and loss payee and you must provide us with a copy of your policy. If you carry           this lease to MBFS or as otherwise directed by MBFS.

    excess or umbrella liability insurance, it will include our interest to the extent provided
                                                                                                       26. Late Charges/Returned Payment and Other Fees/Fines and Tickets
    by law. The policy must require the insurance company to notify us at least 30 days in
    advance of any changes in coverage or cancellation. You will notify us and your insurance          If we do not receive the entire amount of your Monthly Payment within 10 days after it

    company within 24 hours after any damage, loss, theft, seizure, or impoundment of the
                                                                                                       is due, you will pay us a late fee of $50 or 5% of the unpaid amount whichever is less.
    vehicle. For claims arising under your insurance that concern physical damage to the               If any check, draft, order, or other payment instrument is returned to us for any rea
                                                                                                      son, or if any authorized electronic debit is not paid, you will pay us a fee of $25. You
    vehicle, you appoint us your attorney-in-fact to initiate, settle or release the claim. You
    authorize us to cash or negotiate checks or drafts or other payments received from your           agree to pay all fines and tickets imposed on the vehicle or its driver. If you do not pay
                                                                                                      such fines or tickets and we pay, you will reimburse us, and pay us an administration
    insurance company and endorse your name on such items if you are a payee. You also
    give us a security interest in any money paid under your insurance.                               fee of $25 to the extent permitted by law. Unless prohibited by applicable law, you
                                                                                                      agree to pay a processing fee in connection with any payment you make to us by
    No physical damage or liability insurance coverage for bodily injury or                           authorizing us, or a bill payment service, orally or in writing, to write a check on your
    property damage caused to others is included in this lease.                                       behalf, use automated clearing house procedures, or use any other commercially
                                                                                                      accepted practice to make your payment from your checking or other account. The
    20. Total Vehicle Loss/Gap Waiver                                                                 amount of the processing fee will be the amount you agree to, orally or otherwise, at
    If the vehicle is subject to a total loss due to collision, destruction or theft, you will pay    the time you authorize us or the bill payment service to process your payment.
    us the Gap Amount which is the difference between the Early Termination Liability and
    the insurance proceeds we receive based on the total loss. We agree to waive the Gap              27. Indemnification
    Amount if you had the vehicle insurance required by this lease at the time of total loss,         You will defend, indemnify and hold harmless Lessor and Assignee from and against
    in which case you will pay to us the sum of: (a) all unpaid amounts that are due or past          any loss and all losses or damages to the vehicle and from all claims, losses, suits,
    due under this lease; plus (b) the amount of your insurance deductible; plus (c) any              actions, liabilities, costs and expenses (including, but not limited to reasonable attorney
    other amounts that were subtracted from the vehicle's actual cash value to deter                  fees) related to and/or against the use, operation or condition of the vehicle.
    mine the insurance proceeds we received for the total loss. If this is a single payment
    lease, you will receive a refund equal to your lease payment divided by your Lease Term           28. Notices/General
    (as shown on the front of this lease) times the number of months left in this lease at the        We will send notices and correspondence to you at the billing address you provided on
    time of the loss of the vehicle. If you do not have insurance on the vehicle or your insur        this lease. If this address or the garage address changes, you will inform us, in
    ance company denies part or all of your claim, you will be in default and will pay us the         writing, within 30 days of the change. To the extent permitted by law, you give us
    early termination liability set forth in section 23.                                              permission to monitor and record any telephone conversation between you and
                                                                                                      us. Section headings in this lease are for convenience of reference only and are not
    This subsection will not apply and you will be in default if you accept a cash value
                                                                                                      part of the lease for any other purpose.
    settlement from your insurance company without first receiving our consent and
    forwarding any such settlement to us.                                                             As part of a like-kind exchange program, the Assignee has engaged MBF Account
                                                                                                      Services LLC as a qualified intermediary. Dealer is hereby notified that the Assignee
                                                                                                      has assigned to MBF Account Services LLC its rights (but not its obligations) in the
      End of Lease
                                                                                                      agreement for the purchase of this vehicle.
    21. Purchase Option                                                                               In the event the Lessee purchases the vehicle, Lessee is hereby notified that the
    If you purchase the vehicle at any time, you agree to re-register and re-title the vehicle        Assignee has assigned to MBF Account Services LLC its rights (but not its obligations)
    in your name no later than 30 days from the time you purchase it. If you fail to do so,           in the agreement for the sale of this vehicle.
    we reserve the right to cancel the registration.
    a. Scheduled Termination. At the end of the scheduled Lease Term, you may purchase
                                                                                                      29. Refundable Security Deposit
       the vehicle "as is" for the amount set forth in section 9 on the front of this lease.          The Refundable Security Deposit may be used to pay all amounts that you fail to pay under
                                                                                                      this lease or to satisfy any remedy for Default. Any portion of the Refundable Security
    b. Before Scheduled Termination. At any time before the scheduled Lease End, you
                                                                                                      Deposit not applied to amounts that you owe will be returned to you after termination of
       have an option to purchase the vehicle "as is" for the Early Purchase Option Price
       (described below).                                                                             this lease and our determination that the amounts you owed at the end of this lease have
                                                                                                      been paid. Even if we have refunded to you all or any portion of the Security Deposit, you
       1) Standard Lease - Early Purchase Option Price. If this is a Standard Lease as
                                                                                                      are still responsible for amounts due and owing after termination of this lease such as per
          indicated on the front of the lease, the Early Purchase Option Price is the sum of:
                                                                                                      sonal property tax. You may not apply any portion of the Security Deposit to a Monthly
          (a) any lease payments and other amounts due under the lease at the time of ter
                                                                                                      Payment. You will not earn interest on the Security Deposit. Any interest or monetary
          mination; (b) all fees and taxes assessed on or billed in connection with this lease
                                                                                                      benefit to us which may accrue as a result of our retention of the Security Deposit will
          or the vehicle; (c) the Adjusted Lease Balance (explained below); and (d) the
                                                                                                      neither be paid to you nor applied to reduce your obligations under this lease.
          Purchase Option Fee provided in section 9 on the front of this lease.
          The Adjusted Lease Balance is calculated by reducing the Adjusted Capitalized               30. Modification
          Cost each month, on each monthly payment due date, by the difference in the base            Any change to this lease must be in writing and signed by Assignee, however, if per
          monthly payment and the part of the rent charge earned in that month calculat
                                                                                                      mitted by law, extensions, deferral, or due date changes may be agreed to orally by you
          ed on a constant yield basis.
                                                                                                      and Assignee and we will send you written confirmation.
       2) Single Payment Lease - Early Purchase Option Price. If this is a Single
          Payment Lease as indicated on the front of this lease, the Early Purchase Option            31. Enforceability
          Price is: (a) any lease payments and other amounts due under the lease at the               Each person who signs this lease is jointly and severally liable under this lease and for
          time of termination; plus (b) the Purchase Option Fee provided in section 9 on the          all payments, whether or not we try to collect from the other signers. We do not have
          front of this lease; plus (c) all fees and taxes assessed on or billed in connection        to repossess the vehicle to exercise any other rights. We do not give up any of our
          with this lease or the vehicle; plus (d) the Residual Value printed on the front of         rights by delaying or failing to exercise them. This lease is subject to the laws of the
          this lease; less (e) the unearned rent charges you paid calculated on a constant            state where it was signed. This lease is the entire agreement between you and us and is
          yield basis.                                                                                binding on anyone who assumes our interest in it. We are not bound by any statements
                                                                                                      or representations made by agents or sales people if not contained in this lease. We
    22. Return of Vehicle
                                                                                                      make no promises regarding any tax benefits to you from leasing. Unless otherwise
    a. Scheduled Termination. If this lease is not terminated early and you do not purchase
                                                                                                      provided in this lease, if we waive any provision of this lease or if any provision in this
       the vehicle, you will, at Lease End: (1) return the vehicle to us at the time and place
                                                                                                      lease is held to be unenforceable, void, illegal or otherwise against applicable law, the
       we specify at your expense; (2) complete and sign odometer statement and, if not
                                                                                                      other provisions shall survive and be enforceable separately from any voided provisions,
       already signed, the vehicle condition report; (3) pay the following amounts: (a) any
                                                                                                      unless otherwise provided in this lease.
       amount owed for excess wear and use (explained in section 22.a.2.); plus (b) all
       unpaid amounts that are due or past due under this lease; plus (c) the vehicle                 32. Delivery
       turn-in fee provided on the front of this lease; plus (d) any official fees and taxes
                                                                                                      You accept delivery of the vehicle described in this lease and acknowledge that it
       related to the scheduled termination; plus (e) the Missing Records Fee in the
                                                                                                      is equipped as described, is in good operating order and condition, and has the
       amount provided on the front of this lease, if any maintenance booklets are not
                                                                                                      odometer reading recorded on the front of this lease in the Vehicle Information section.
       returned with the vehicle. You agree to cooperate in the completion of the condi
       tion report, which will be prepared close to or at Lease End. You understand that              33. Payment Obligations
       we may engage a third party to conduct the vehicle inspection and to prepare the
                                                                                                      You may not change or stop any lease payments for any reason, even if you do
       condition report.
                                                                                                      not receive an invoice, and even if the vehicle is stolen, destroyed, seized by
       1) Failure to Return Vehicle, if, at Lease End, you do not return the vehicle to us or         the government or a court, experiences mechanical problems, or does not
          you do not exercise your option to purchase the vehicle, you will be in default and         satisfactorily perform. If you experience mechanical or other difficulties with
          you must pay the purchase price in section 9 unless we agree to an extension in             the vehicle, you will pursue these issues with the manufacturer.
          writing. If this is a Standard Lease, as indicated on the front of this lease, you will
          pay an amount equal to your Total Monthly Payment provided on the front of this             34. Taxes, Registration and Titling
          lease for each month that you retain the vehicle after Lease End, or part thereof,          You agree to title, register and license the vehicle in the state in which it is primarily
          until we receive the purchase price or written extension agreement, if this is a            located. You are aware that the vehicle is to be titled in our name. You must request
          Single Payment Lease, as indicated on the front of this lease, you will pay an              any power of attorney required from us to title, register, or license the vehicle. You
          amount equal to the Total Single Payment divided by the Lease Term for each                 agree to promptly pay all title, registration, license, inspection, testing, personal prop
          month, or part thereof, that you retain the vehicle past Lease End until we receive         erty taxes, and other fees, taxes and charges imposed by government authorities in
          the purchase price or extension agreement. Our acceptance of any lease pay                  connection with the vehicle, this lease, or any amounts due or payable arising from
          ments after Lease End does not give you the right to keep the vehicle and it does           this lease. We may pay any or all license, title and registration costs, fees, charges and
          not mean that we agree to extend this lease.                                                taxes relating to the vehicle or this lease that you do not pay and you agree to reim
       2) Standards for Excess Wear and Use. Unless you are charged an Early Return                   burse us for all such amounts. We have no duty to account to you for the fees, charges,
          of Vehicle Charge determined by Calculation A or C in section 22.b. of this lease,          or taxes we pay. You are responsible for any fines, penalties, and/or interest if you do
          if you do not purchase the vehicle, you agree to pay for excess wear and use.               not pay a bill when it is due. If the vehicle is primarily located in a state other than a
          Excess wear and use includes a charge for any miles driven in excess of the                 state that bills you directly for personal property tax, we will invoice you for personal
          Mileage Allowance and the estimated cost of repairs to the vehicle that are the             property tax, if applicable, after we have been billed by the taxing authority. During the
          result of excess wear and use, whether or not we actually repair the vehicle. In            term of this lease, you agree to pay the invoice amount on or before your next Monthly
          addition to miles driven in excess of your Mileage Allowance, excess wear and               Payment due date. We may receive some bills after this lease has ended. If this lease
          use includes, but is not limited to: (a) damage to the major driveline components           has ended, you agree to pay us within 10 days of being invoiced, if this is a Standard
          (engine, transmission, differential) not covered by warranty; (b) damage to the             Lease, or within 10 days of being invoiced if this is a Single Payment Lease. If the vehi
         electrical system or battery; (c) damage to the frame; (d) missing or broken parts,          cle is primarily located in a state that bills you directly for personal property tax, you
         equipment or accessories, including optional factory equipment, keys or remote               will pay the state DIRECTLY for the personal property tax owed on the vehicle. If you
          keyless entry devices, tool kits, or anything else that was in or on the vehicle            do not pay, and we pay the personal property tax, you will reimburse us the cost of
         when you received it; (e) missing tires, tires that are lesser quality than the orig         the persona! property tax and any penalties incurred.
          inal tires, tires that are not produced by the same manufacturer, tires of unequal
          size (diameter), tires that have sidewall plugs, cuts or exposed cords, tires that          35. Security Interest
          have less than 1 /8 inch tread, or wheels that are broken or cracked; (f) damage            You grant us a security interest, to the extent permitted by law, in the following, to
          to the body, fenders, metalwork, lights, trim or paint, including but not limited to        secure performance of your lease obligations: (1) proceeds of any insurance with
          dents or rust; (g) damaged or stained dash, floor covers, seats, or any other part
                                                                                                      respect to the vehicle; (2) proceeds of any service contract purchased with this lease;
          of the interior; (h) nonfunctioning, discolored, tinted, or broken glass, including,        and (3) any unearned premiums or refunds of any of the foregoing. You will not allow
          stars, cracks, holes or plugs; (i) failure to maintain the vehicle according to the
                                                                                                      any lien or encumbrance to attach to the vehicle.
         manufacturer's specifications; (j) after market alterations not installed by an
         authorized dealer; (k) water damage; (I) damage that makes the vehicle run in a              If this is a standard lease as indicated on the front of this lease, Daimler Trust grants a
         noisy, rough, or improper way, or that makes the vehicle unsafe or unlawful; and             security interest in the vehicle to Daimler Title Co., as collateral agent, pursuant to the
         (m) any other damage to the interior or exterior that is beyond ordinary wear and            Collateral Agency Agreement dated as of August 1, 2007, as amended.
          use.
                                                                                                      36. Power of Attorney
    b. Early Termination by You. If you are not in default and you do not purchase the
                                                                                                      You appoint us, to the extent permitted by law, through our appointed officer or
       vehicle, you may terminate this lease at any time. If you terminate your lease before
                                                                                                      employee, as your attorney-in-fact to act on your behalf in any insurance/coverage
       the Lease End, you must return the vehicle to us and pay your Early Return of Vehicle
                                                                                                      matter relating to the vehicle, including, but not limited to, the power to endorse
       Charge (described below).
                                                                                                      insurance/coverage proceeds checks or drafts on your behalf; and cancel any
       1) Standard Lease - Early Return of Vehicle Charge. If this is a Standard Lease,               Credit   Life, Credit   Disability,   Guaranteed Automotive Protection Coverage,
          as indicated on the front of this lease, your Early Return of Vehicle Charge is
                                                                                                      Extended Warranty, or other optional insurance/coverage financed under this
          determined by Calculation A or Calculation B, below, whichever is less:
                                                                                                      lease, and apply the refunded premium or cost to your outstanding balance if you
          Calculation A: (1) All unpaid Monthly Payments that have accrued up to the date             are in default. Your grant of this power of attorney is coupled with an interest, and
          of termination; plus (2) All other unpaid amounts, other than excess wear and               is irrevocable until all obligations you owe under this lease are paid in full.
          use and mileage charges, due under the lease (including, but not limited to, ail
          official fees and taxes related to the lease or the vehicle in connection with lease
          termination); plus (3) The Vehicle Turn-In Fee; plus (4) Any amount determined
                                                                                                        important Arbitration Disclosures
          by subtracting the vehicle's then Fair Market Wholesale Value from the Adjusted             37. Arbitration
          Lease Balance. If the Fair Market Wholesale Value exceeds the Adjusted Lease
          Balance, the excess will be applied as a credit toward your liability. You will not         The following Arbitration provisions significantly affect your rights in any dispute

          receive a refund for any remaining excess.                                                  with us. Please read the following disclosures and the arbitration provision that
                                                                                                      follows carefully before you sign the contract.
          Calculation B: (1) All Monthly Payments not yet due under the lease; plus (2) All
          unpaid Monthly Payments that have accrued up to the date of termination; plus               1. If either you or we choose, any dispute between you and us will be decided by
          (3) All other unpaid amounts, due under the lease (including, but not limited to,             arbitration and not in court.
          all official fees and taxes related to the lease or the vehicle in connection with          2. If such dispute is arbitrated, you and we will give up the right to a trial by a court or
          lease termination); plus (4) The Vehicle Tum-ln Fee; plus (5) The amount, if any,              a jury trial.
          for excess wear and use, which includes a charge for excess mileage.
                                                                                                      3. You agree to give up any right you may have to bring a class-action lawsuit or class
       2) Single Payment Lease - Early Return of Vehicle Charge. If this is a Single
                                                                                                         arbitration, or to participate in either as a claimant, and you agree to give up any
          Payment Lease, as indicated on the front of this lease, your Early Return of
                                                                                                         right you may have to consolidate your arbitration with the arbitration of others.
          Vehicle Charge is determined by Calculation C or Calculation D, below, whichever
          is less:                                                                                    4. The information that can be obtained in discovery from each other or from
                                                                                                         third persons in arbitration is generally more limited than in a lawsuit.
          Calculation C: (1) All unpaid amounts due under the lease, other than excess
          wear and use and mileage charges (including, but not limited to, all official fees          5. Other rights that you and/or we would have in court may not be available in arbi
          and taxes related to the lease or the vehicle in connection with lease termination);           tration.
          plus (2) The Vehicle Turn-In Fee; plus (3) Any amount determined by subtracting             Any claim or dispute, whether in contract, tort or otherwise (including any dispute
          the vehicle's then Fair Market Wholesale Value from the Residual Value; less (4)            over the interpretation, scope, or validity of this lease, Arbitration section or the
          any unearned rent charges that you paid, calculated on a constant yield basis, if
                                                                                                      arbitrability of any issue), between you and us or any of our employees, agents, suc
          the Fair Market Wholesale Value exceeds the Residual Value, the excess will be
                                                                                                      cessors or assigns, which arises out of or relates to a credit application, this lease, or
          applied as a credit toward your liability. You will not receive a refund for any
                                                                                                      any resulting transaction or relationship arising out of this lease shall, at the election
          remaining excess.
                                                                                                      of either you or us, or our successors or assigns, be resolved by a neutral, binding
          Calculation D: (1) All unpaid amounts due under the lease (including, but not               arbitration and not by a court action. Any claim or dispute is to be arbitrated on an
          limited to, all official fees and taxes related to the lease or the vehicle in con          individual basis and not as a class action. Whoever first demands arbitration may
          nection with lease termination); plus (2) The Vehicle Turn-In Fee; plus (3) The             choose to proceed under the applicable rules of and be administered by the
          amount, if any, for excess wear and use, which includes a charge for excess                 National Center for Dispute Settlement, 43230 Garfield Road, Suite 130, Clinton
          mileage.                                                                                    Township, Ml 48038 or the Internet at http://www.ncdsusa.org/, or any other
      3) Fair Market Wholesale Value. The Fair Market Wholesale Value will be deter                   organization that you may choose subject to our approval.
         mined in one of the following ways: (a) within 3 days of the scheduled date of dis
                                                                                                      Whichever rules are chosen, the arbitrator shall be an attorney or retired judge
         position, you may obtain, at your own expense, from an independent third party
                                                                                                      and shall be selected in accordance with the applicable rules. The arbitrator shall apply
         agreeable to both you and us, a professional appraisal of the wholesale value of
                                                                                                      the law in deciding the dispute. Unless the rules require otherwise, the arbitration
         the vehicle which could be realized at sale. The appraised value shall be final and
                                                                                                      award shall be issued without a written opinion. The arbitration hearing shall be con
         binding and then used as the Fair Market Wholesale Value; (b) by the amount paid
                                                                                                      ducted in the federal district in which you reside. If you demand arbitration first, you
         for the vehicle upon disposing of the vehicle in a commercially reasonable man
                                                                                                      will pay the claimant's initial arbitration filing fees or case management fees required
         ner; (c) if we retain ownership of the vehicle, the wholesale value of the vehicle as
                                                                                                      by the applicable rules up to $125, and we will pay any additional initial filing fee or case
         specified in the current edition in a recognized used vehicle value guide custom
                                                                                                      management fee. We will pay the whole filing fee or case management fee if we
          arily used by California motor dealers to value vehicles or (d) if the vehicle is sub
                                                                                                      demand arbitration first. We will pay the arbitration costs and fees for the first day of
         ject to a total loss due to collision, destruction or unknown theft as determined
                                                                                                      arbitration, up to a maximum of eight hours. The arbitrator shall decide who shall pay any
         by us, the Fair Market Wholesale Value will equal: (i) the amount of any proceeds
                                                                                                      additional costs and fees. Nothing in this paragraph shall prevent you from requesting
         we receive from your required insurance; plus (ii) the amount of your deductible
          under such insurance if that amount has been paid to us. If there are no insur              that the applicable arbitration entity reduce or waive your fees, or that we voluntarily pay
          ance proceeds under (e) above, the Fair Market Wholesale Value will be zero.                an additional share of said fees, based upon your financial circumstances or the nature
                                                                                                      of your claim.
    23. Default                                                                                       This lease evidences a transaction involving interstate commerce. Any arbitration
    a. Early Termination by Us. We may terminate this lease at anytime if you are in default          under this lease shall be governed by the Federal Arbitration Act (9 USC 1, et
       (see section 23.b.) and you must pay us your Early Termination Liability. Your Early           seq.). Judgment upon the award rendered may be entered in any court having
       Termination Liability equals all expenses related to recovering, obtaining, storing and        jurisdiction.
       preparing for sale and selling the vehicle, including, but not limited to, reasonable
                                                                                                      Notwithstanding this provision, both you and Lessor and Lessor's successors and
       attorney fees, collection costs, and court costs, to the extent not prohibited by law;
                                                                                                      assigns retain the right to exercise seif-help remedies and to seek provisional remedies
       plus: (1) if this is a Standard Lease as indicated on the front of this lease, the amount
                                                                                                      from a court, pending final determination of the dispute by the arbitrator. Neither you
       determined by Calculation A in section 22.b.; or (2) if this is a Single Payment Lease
       as indicated on the front of this lease, the amount determined by Calculation C in             nor we waive the right to arbitrate by exercising self-help remedies, filing suit, or seeking

       section 22.b.                                                                                  or obtaining provisional remedies from a court.

    b. Events of Default. You will be in default if: (1) you fail to make any payment when            If any clause within this Arbitration section, other than clause 3 or any similar provision
1                                                                                                     dealing with class action, class arbitration or consolidation, is found to be illegal or
       due, including any amount required to be paid under the sections of this Lease
       entitled RETURN OF VEHICLE, Scheduled Termination or Early Termination by you;                 unenforceable, that clause will be severed from this Arbitration section, and the
       (2) you break any promise or conditions in the lease or any other agreement with               remainder of this Arbitration section will be given full force and effect. If any part of
       us; (3) you fail to maintain required insurance or you do anything that invalidates your       clause 3 or any similar provision dealing with class action, class arbitration or consoli
       required insurance; (4) you fail to return the vehicle as we specify; (5) you gave false       dation is found to be illegal or unenforceable, then this entire Arbitration section will be
       or misleading information to us on your credit application or other document; (6)              severed and the remaining provisions of this lease shall be given full force and effect
       you die, are declared incompetent, become insolvent, a bankruptcy petition is                  as if the Arbitration section of this lease had not been included in this lease.


                                                                            VEHICLE LOCATION CONSENT
    For Mercedes-Benz Vehicles: Notwithstanding anything in the Mercedes-Benz mbrace™ Subscriber Service Agreement (the "Subscriber Agreement") or any other similar agreement
    or document provided or made available to you in connection with your Mercedes-Benz vehicle, and except as prohibited by applicable law, if you are in default (as defined herein)
    and your vehicle has a data recorder or the capability to report the vehicle's location through your use of the mbrace™ services or otherwise, you consent and authorize us and our
    agents, representatives, and affiliates including Mercedes-Benz USA, LLC ("MBUSA") and any service provider acting with it or on its behalf, including ATX Group, Inc. ("ATX") and
    Verizon Telematics, Inc. ("VTI"), to (a) obtain data from the vehicle including the location of the vehicle, (b) release the data to us, MBUSA, ATX, VT1 or their agents, representatives,
    and affiliates and (c) use such data for the purpose of locating the vehicle, including with respect to the repossession of it. You agree that notwithstanding anything to the contrary in
    the Subscriber Agreement, MBUSA and its agents, representatives, and affiliates (including but not limited to ATX and VTI) are intended to be protected by the1 consent you are giving
    in this document, and that those parties are and will be relying upon such consent as releasing them from any potential liability for such use of any data. You also agree that your
    consent will supersede any past or future sending of notice by you under the Subscriber Agreement, allowing you to request that certain information retrieved from your vehicle's sensing
    or diagnostic modules not be used (or any other comparable section of the Subscriber Agreement or other document), and that your consent shall be fully enforceable and effective
    notwithstanding your sending any such notice, or exercising any such right.
    For good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, you, on behalf of you, your successors and your assigns, intentionally, knowingly and
    irrevocably hereby release and discharge us and our affiliates, officers, directors, managers, members, insurers, shareholders, employees, attorneys, agents, representatives, predecessors,
    successors, assigns and ail others acting by, through, under or in concert with them (the "Releasees") including, without limitation, MBUSA and any service provider.acting on MBUSA's
    behalf, from all claims, liabilities, obligations, damages, losses, costs, expenses, debts, liens, suits, actions and/or causes of action, at law or in equity, of every kind, character and
    nature whatsoever, whether known or unknown, suspected or unsuspected, contingent or fixed, direct or indirect, which have existed or may have existed, or which do exist or which
    hereafter can, shall or may exist in any way based upon or related to the subject matter of this consent. This includes, in the case of MBUSA, ATX, VTI and anyone acting with them,
    any claim based on an allegation that activities to locate or repossess.your vehicle as consented to herein were undertaken without you being in default. You represent, warrant and
    covenant not to sue, or commence an arbitration or other proceeding against any of the Releasees, to enforce any charge, claim or cause of action released herein.
    You knowingly and intentionally waive and release any and all rights or claims in connection with the subject matter of this consent against us and our agents, representatives, and
    affiliates including, without limitation, MBUSA and any service provider acting on or with MBUSA's behalf including but not limited to ATX, VTI, their successors and anyone acting
    with them, including but not limited to any rights created under the Subscriber Agreement and the applicable law (including without limitation all consumer protection laws). In addition,
    you knowingly and intentionally waive and release any and all provisions, rights, and benefits conferred by section 1 542 of the California Civil Code, which provides:
    A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
    THE RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR.
    and any law of any state or territory of the United States, or principle of common law, which is similar, comparable or equivalent to section 1542 of the California Civil Code.

    84-001-5040 CA (08/16)
